                                                            U.S. Department of Justiee

                                                            Robert J. Higdon, Jr.
                                                            United States Attorney
                                                            Eastern District ofNorth Carolina

                                          Terry Sanford Federal Building          Telephone (919) 856-4530
                                          310 New Bern Avenue                  Criniinal FAX (919) 856-4487
                                          Suite 800                                Civil FAX (919) 856-4821
                                          Raleigh, North Carolina 27601-1461         www.usdoj.gov/usao/nce


DATE:        November 6, 2018

TO:         ...f'1erk's Office,
              United States District Court
              Eastern District of North Carolina
              Raleigh, North Carolina

REPLY TO: ROBERT J. HIGDON, JR.,
          United States Attorney

ATTN OF:     J. BRADFORD KNOTT,~
             Assistant United States Attorney

SUBJECT:     United    States   v.   James. Carnell Brinson, Jr.
             United    States   v.   Andrew Alexander Lake
             United    States   v.   Erica Shoranda Satchell
             United    States   v.   Kari Butler

             No   .7:/8-C£ ·0018 ~ -£l{13)   Southern Di vision


     Please issue arrest warrants for the above-named defendants and
place same, together with a certified copy of the Indictment, in the
hands of the U.S. Marshal for service.        Also, please return a
certified copy of the Indictment to this off ice.  The warrant should
be returnable before the U.S. Magistrate Judge.




cc:     US Marshal Service
        US Probation. Off ice




           Case 7:18-cr-00184-FL Document 3 Filed 11/07/18 Page 1 of 1
